Case 1:19-cv-22702-KMW Document 172 Entered on FLSD Docket 10/09/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

   CORI ANN GINSBERG, NOAH MALGERI,
   KAYLYN WOLF, BILL WILSON, SHANNON
   HOOD, ERIC FISHON, and
   ROBERT MCKEOWN, on behalf of themselves
   and all others similarly situated,

           Plaintiffs,                                  CASE NO.: 1:19-CV-22702-KMW

   v.

   VITAMINS BECAUSE, LLC, CT HEALTH
   SOLUTIONS LLC, GMAX CENTRAL,
   INSPIRE NOW PTY, LTD d/b/a BoostCeuticals,
   ASQUARED BRANDS LLC, HEALTHY WAY
   RX LLC, KHAKIWARE INC., and
   JOLLY DOLLAR SUPPLY COMPANY, LLC,

         Defendants.
   ________________________________________/

        DEFENDANTS’, KHAKIWARE, INC. AND HEALTHY WAY RX, LLC, OMNIBUS
            OBJECTION TO PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION
                       AND FIRST SET OF INTERROGATORIES

           Defendants, Khakiware, Inc. and Healthy Way Rx, LLC’s (collectively “Khakiware

   Defendants”), object to Plaintiffs’ First Request for Production of Documents and First Set of

   Interrogatories (collectively “Plaintiffs’ Discovery Requests”) as follows:

           The Khakiware Defendants served its response to Plaintiffs’ Discovery Requests noting

   that there was a Motion to Stay pending before Judge Williams based on a case dispositive Motion

   to Dismiss that was also pending before Judge Williams. The case dispositive Motion to Dismiss

   challenges whether the Court has subject matter jurisdiction.

           On September 17, 2020, a hearing was held before Judge Torres on the responses to

   Plaintiffs’ Discovery Requests. Judge Torres determined that he did not have the ability to rule on
Case 1:19-cv-22702-KMW Document 172 Entered on FLSD Docket 10/09/2020 Page 2 of 3



   the Motion to Stay so he required the Defendants, to serve objections to Plaintiffs’ Discovery

   Requests by October 9, 2020, in order to keep the case moving pursuant to the Scheduling Order.

   Judge Torres specifically noted, however, that his ruling was subject to Judge Williams’ ruling on

   the Motion to Stay.

           Judge Williams then set a hearing on October 8, 2020, on the Motion to Stay specifically

   advising the parties to be prepared to discuss the issues with the Motions to Dismiss. During that

   hearing, the parties agreed and Judge Williams ruled, that Plaintiffs would file a third amended

   complaint within 14 days to attempt to invoke the Court’s subject matter jurisdiction. Following

   the amendment, the parties agreed and Judge Williams ruled, that the parties will discuss and agree,

   if possible, on limited discovery related solely to the subject matter jurisdiction issue. If the parties

   are unable to agree on the scope of the limited discovery, Judge Williams indicated that she will

   address that issue. Judge Williams will then rule on the subject matter jurisdiction issue, if

   necessary.

           In light of Judge Williams’ ruling, which was based on the agreement of all parties, the

   Khakiware Defendants file this omnibus objection to Plaintiffs’ Discovery Requests because they

   are inconsistent with the parties’ agreement and Judge Williams’ Order regarding how this case is

   to proceed.

           The Khakiware Defendants also specifically object to each of Plaintiffs’ Discovery

   Requests because they contain improper and unauthorized “Definitions” and “Instructions.” The

   “Definitions” and “Instructions” are not permitted or authorized by the Federal Rules of Civil

   Procedure, the Local Rules or case law. In addition, the “Definitions” and “Instructions” are

   inconsistent with the Federal Rules of Civil Procedure and attempt to create obligations that do not

   otherwise exist.
Case 1:19-cv-22702-KMW Document 172 Entered on FLSD Docket 10/09/2020 Page 3 of 3



            The Khakiware Defendants also object to each of the individual discovery requests because

   they are immaterial, irrelevant and not reasonably calculated to the discovery of admissible

   evidence as the claimed damages asserted in this lawsuit are limited to SAMe manufactured by

   Vitamins Because and CT Health. Moreover, each of the individual requests are overbroad and

   not reasonably limited in time or scope and are unduly burdensome. Moreover, responding to

   Plaintiffs’ Discovery Requests before a determination of whether this Court has subject matter

   jurisdiction would be unduly burdensome and not proportional to the issues in the case. Moreover,

   the number of interrogatories Plaintiffs’ served greatly exceeds the permissible number of

   interrogatories allowed by the Federal Rules of Civil Procedure. Lastly, the information sought

   seeks confidential and sensitive business information that she be subject to a stipulated protective

   order.

   Dated: October 9, 2020                        Respectfully submitted,


                                                 /s/Joseph A. Sorce
                                                 Joseph A. Sorce       FBN 38288
                                                 Joseph A. Sorce & Associates, P.A.
                                                 999 Ponce De Leon Blvd., Ste. 1020
                                                 Coral Gables, Florida 33134
                                                 Telephone: (305) 529-8577
                                                 jsorce@flconstructionlawyer.com
                                                 Counsel for Khakiware, Inc. and Healthy Way Rx,
                                                 LLC


                                      CERTIFICATE OF SERVICE
            I HEREBY CERTIFY that on this 9 day of October, 2020, I electronically filed the

   foregoing with the Clerk of Court using the CM/ECF system, which will send a notification of this

   filing to all counsel of record.

                                                 /s/Joseph A. Sorce
